
	

113 HRES 227 IH: Calling on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations based upon the Republic of Turkey’s full acknowledgment of the facts and ongoing consequences of the Armenian Genocide, and a fair, just, and comprehensive international resolution of this crime against humanity.
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 227
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2013
			Mr. Valadao (for
			 himself, Mr. Schiff,
			 Mr. Pallone, and
			 Mr. Grimm) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the President to work toward
		  equitable, constructive, stable, and durable Armenian-Turkish relations based
		  upon the Republic of Turkey’s full acknowledgment of the facts and ongoing
		  consequences of the Armenian Genocide, and a fair, just, and comprehensive
		  international resolution of this crime against humanity.
	
	
		Whereas the Obama Administration has, since early 2009,
			 sought to improve Armenian-Turkish relations through diplomatic efforts to lift
			 the Republic of Turkey's blockade of Armenia and facilitate an end to Ankara's
			 refusal to establish diplomatic relations with Yerevan;
		Whereas at the start of this process, President Barack
			 Obama had, on April 6, 2009, voiced the United States Government’s expectation
			 that Armenia-Turkey dialogue would bear fruit very quickly, but
			 that, since then, the Obama Administration has commended Armenia's
			 participation in this dialogue while holding Turkey largely responsible for the
			 lack of results from this process, with the Secretary of State noting, on June
			 4, 2012, that, on this matter, the ball remains in Turkey’s
			 court.;
		Whereas on April 24, 2013, President Barack Obama stated,
			 A full, frank, and just acknowledgment of the facts is in all of our
			 interests. Nations grow stronger by acknowledging and reckoning with painful
			 elements of the past, thereby building a foundation for a more just and
			 tolerant future.;
		Whereas the Republic of Turkey, rather than acknowledging
			 and reckoning with painful elements of the past, has escalated its
			 international campaign of Armenian Genocide denial, maintained its blockade of
			 Armenia, and increased its pressure on the small but growing Turkish civil
			 society movement acknowledging the Armenian Genocide and seeking justice for
			 this systematic campaign of destruction of millions of Armenians, Greeks,
			 Assyrians, Pontians, Syriacs, and other Christians upon their biblical-era
			 homelands;
		Whereas the United States is on record as having
			 officially recognized the Armenian Genocide, in the United States Government's
			 May 28, 1951, written statement to the International Court of Justice regarding
			 the Convention on the Prevention and Punishment of the Crime of Genocide,
			 through President Ronald Reagan's April 22, 1981, Proclamation No. 4838, and by
			 Congressional legislation, including House Joint Resolution 148 adopted on
			 April 8, 1975, and House Joint Resolution 247 adopted on September 10,
			 1984;
		Whereas even prior to the Convention on the Prevention and
			 Punishment of the Crime of Genocide, the United States has a record of having
			 sought to justly and constructively address the consequences of the Ottoman
			 Empire's intentional destruction of the Armenian people, including through
			 Senate Concurrent Resolution 12 adopted on February 9, 1916, Senate Resolution
			 359 adopted on May 11, 1920, and President Woodrow Wilson's Decision of the
			 President of the United States of America Respecting the Frontier between
			 Turkey and Armenia, Access for Armenia to the Sea, and the Demilitarization of
			 Turkish Territory Adjacent to the Armenian Frontier, dated November 22,
			 1920;
		Whereas President Barack Obama entered office having
			 stated his firmly held conviction that the Armenian Genocide is not an
			 allegation, a personal opinion, or a point of view, but rather a widely
			 documented fact supported by an overwhelming body of historical
			 evidence, affirmed his record of calling for Turkey's
			 acknowledgment of the Armenian Genocide, and pledged that as
			 President I will recognize the Armenian Genocide; and
		Whereas the United States national interests in the
			 establishment of equitable, constructive, stable, and durable relations between
			 Armenians and Turks cannot be meaningfully advanced by circumventing or
			 otherwise seeking to avoid materially addressing the central political, legal,
			 security, and moral issue between these two nations, Turkey's denial of truth
			 and justice for the Armenian Genocide: Now, therefore, be it
		
	
		That the House of Representatives calls on
			 the President to work toward equitable, constructive, stable, and durable
			 Armenian-Turkish relations based upon the Republic of Turkey's full
			 acknowledgment of the facts and ongoing consequences of the Armenian Genocide,
			 and a fair, just, and comprehensive international resolution of this crime
			 against humanity.
		
